DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10, 13, and claims 2, 4, 6, 9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not contain sufficient information which would enable one skilled in the art to carry out the process of calculating a combination of parameter values for at least two parameters of the container treatment system on the basis of an entered characteristic value and a stored reference parameter value.  For example, in [0012-0013, 0024-0025, 0033, 0038, 0040, 0051, 0054, 0066], applicant discloses calculating the combination of parameter values, but does not describe how this is carried out.  One of ordinary skill would not know how to carry out the method of combining the parameter values, e.g. which operation(s), what ratio, any constants.  In [0041-0043, 0071, 0092, 0096], applicant describes using artificial intelligence and arithmetic/computing units to calculate the combination, however there is still no disclosure on how those units would carry out the calculations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 13, and claims 2, 4, 6, 9, 11-12, 14, and 16-17 by virtue of their dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a considerable amount of ambiguity to the claim which stands in the way of defining the actual method/system.  For purposes of examination, the examiner will consider the claim to require an input and compare/feedback functionality relative to parameters of the container.
Regarding Claim 1 and 4, It is also unclear if the actual characteristic value in Claim 1 line 8 is the same as or different than the characteristic value in Claim 1 line 4.  For example, in Claim 1 line 10, the claim requires “calculated on the basis of the entry of the characteristic value”, however the value which is required to be entered (Claim 1 line 8) is the actual characteristic value.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 9-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haesendonckx et al. (U. S. Patent Application Publication 2012/0226376).  Regarding Claims 1 and 10, Haesendonckx et al., hereafter “Haesendonckx,” show that it is known to have a method and apparatus for molding/treating containers wherein characteristic values are entered by user and parameter values are calculated by comparing the entered value and a reference value (0020-0024).  The features of claims 2-9 and 11-20 are interpreted as interative and feedback-control related (see applicant’s specification, 0034, 0036-0037, 0039) and therefore to be implicit in Haesendonckx’s control process.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the claim amendments necessitated new rejections under 35 USC 112 and 35 USC 103.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742